Exhibit WAL-MART STORES, INC. Ratio of Earnings to Fixed Charges Three Months Ended Fiscal Year (Amounts in millions) April 30, April 30, 2009 2008 2007 2006 2005 2009 2008 Income from continuing operations before income taxes $4,750 $4,821 $20,898 $20,158 $18,968 $17,513 $16,289 Capitalized interest (27) (29) (88) (150) (182) (157) (120) Consolidated net income attributable to the noncontrolling interest (117) (122) (499) (406) (425) (324) (249) Adjusted income from continuing operations before income taxes 4,606 4,670 20,311 19,602 18,361 17,032 15,920 Fixed Charges: Interest * 542 590 2,267 2,267 2,009 1,603 1,326 Interest component of rent 103 104 406 464 368 328 319 Total fixed charges 645 694 2,673 2,731 2,377 1,931 1,645 Income from continuing operations before income taxes and fixed charges $5,251 $5,364 $22,984 $22,333 $20,738 $18,963 $17,565 Ratio of earnings to fixed charges (times) 8.1 7.7 8.6 8.2 8.7 9.8 10.7 * Includes interest on debt and capital leases, amortization of debt issuance costs and capitalized interest. Financial information for fiscal years 2006, 2007 and 2008 has been restated to reflect the impact of the following activities in fiscal 2009: · The closure and disposition of 23 stores and other properties of The Seiyu, Ltd. (“Seiyu”) in Japan under a restructuring plan; and · The sale of Gazeley Limited (“Gazeley”), a property development subsidiary in the United Kingdom. Financial information for fiscal year 2005 has not been restated to reflect the impact of these activities as the adjustments are immaterial. Financial information for fiscal years 2005 and 2006 has been restated to reflect the disposition of our South Korean and German operations that occurred in fiscal
